IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA . RECFIVED
USMS-PRIS OPS
vs, BAL tInkpteonpRDB-18-050
* ~ -
Alexandra Brooke Kastner ‘2020 JUL 3b P &: 34:
*
2k ok ok ok ok OK

3

ORDER OF DETENTION (18 U.S.C. § 3144)

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I have
concluded that the following facts require the detention of the defendant pending the trial of this case.

PART I: FINDINGS OF FACT
(1) This is a case in which the [government may properly seek detention] or [the court may consider ordering

detention sua sponte] iy .
(2) The setendant LE LOG (84) Pw db he rvpcn

GB) The maximum term of imprisonment, if convicted, is: AO 4K has ¢

(4) Based on the government’s [proffer] [evidence] there is vaste cause to believe that the defendant
committed the offense(s) charged.

 

The government is entitled to a presumption under § 314%e}[describe in Part II].
wf The defendant has failed to rebut this presumption [as to flight risk] or [as to danger].

() (5) I find, by a preponderance of the evidence, from the information produced at the hearing that there is a
serious risk that the defendant will not appear.

C) (6) I find, by clear and convincing evidence, from the information produced at the hearing that the defendant
poses a risk to the safety of other persons and the community.

= (7) [fjnd by clear and convincing evidence that there is no condition or combination of conditions which will

reasonably assure Hhe-defendent-s-presenee-at-trial oras otherwise required} (community safety].

PART II: WRITTEN STATEMENT OF ADDITIONAL REASONS FOR DETENTION

dey Aao (ack Prltg e Sed flr Fe .
ENE OF Himnmiga & OL BA At actithaw ye Dom Att “2 (hcg heeper
3) Cnseramal, i pthrn, MAbegt .

QD Yistou hf pep. Lepbryr dite BM Cperemnimity Syatratatim -Vp
YE) Sgtatt alla’ at
G) PTS pe r

 

 

 

The defendant is committed to the custody of the Attorney General or his/her designated representative for confinement in a
corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody
pending appeal. The defendant shall be afforded reasonable opportunity for private consultation with defense counsel. On order
of a court of the United States or on request of an attorney for the Government, the U.S. Marshal shall deliver the defendant for
the purpose of an appearance in connection with a court proceeding.

August 5, 2020 /ith. /t~_—

 

 

Date Beth P. Gesner “
United States Magistrate Judge

U.S. District Court (9/2009) Criminal Magistrate Forms: Order of Detention

 
